DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 3/1/21 has been received and considered.  In the response, Applicant amended claims 1-20 and added claims 21 & 22.  Claims 1-4, 6-14 and 16-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-14 and 16-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura et al. (pub. no. 20130260896).
Regarding claim 1, Miura discloses a system, comprising: a game platform associated with a specific player, the game platform comprising a first processor executing first software from a first non-transitory medium coupled to the first processor, and a display device; and a game server in operative communication with the game platform over a network, the game server configured to stream game data for a specific game to the game platform, the game server comprising a second processor executing a game engine from a second non-transitory medium coupled to the second processor (“FIG. 1A illustrates a user playing a cloud-based video game, 

wherein the display device is configured to receive instructions from the first processor to display an interactive interface, the interactive interface configured to display live progress of the specific game as it is being played by the specific player, and comprising a specific command input function to the specific player (“In the illustrated embodiment, cloud gaming server(s) 104 execute the video game that is rendered on the display 100. A client 101 is situated at the user's location to receive and process inputs and communicate these to the cloud gaming servers 104, and also to receive video and audio data from the cloud gaming servers 104. The client 101 and the cloud gaming servers 104 communicate over a network 102, such as the Internet”, [0076]; “In various embodiments, the degree of processing performed by the client may vary with respect to input and output processing. However, broadly speaking, the video game state is substantially maintained and executed on the cloud gaming servers 104, with the client primarily functioning to receive and communicate user inputs, and receive video/audio data for rendering”, [0077]; see also [0080] & [0081]); 

and wherein, the game server is configured to perform operations comprising: store game updates of the specific game at the game server, the game updates being automatically generated based on interaction of the specific player within the specific game, and the game updates representing input from the specific player for interaction with game elements during gameplay of the specific game (“The executing video game communicates with the game client 

receive a video trigger from the game platform during gameplay of the specific game, the video trigger indicative of the specific command input function (“In some embodiments, the portion of the gameplay has a predetermined relationship with the executed gameplay. For example, the portion of the gameplay can correspond to a certain amount of gameplay prior to the currently executing gameplay, such as the previous 10 seconds of gameplay. In another embodiment, a first portion of the gameplay has a predetermined relationship with a second portion of the gameplay. For example, the first portion of the gameplay can correspond to a certain amount of gameplay prior to receipt of a request to capture a second portion of gameplay, such as the 10 seconds of gameplay prior to selection of a capture button. In each of these 

and render a video clip responsive to the video trigger, the video clip including a game environment of the specific game according to a viewpoint of an avatar representing the specific player in the game environment and being based on a physics rendering of the game environment by the game engine using the stored game updates (“Embodiments of the invention have generally been described with reference to minigames or playable user-defined portions of video games. However, it will be appreciated by those skilled in the art that many of the principles elucidated herein also readily apply to the generation and sharing of recorded gameplay, including sharing recorded gameplay video, screenshots, and live streaming of active gameplay. In some embodiments, providing access to a minigame (e.g. in response to receiving a notification) can include a presentation of recorded video of the gameplay of the original user which formed the basis for the minigame. In still other embodiments, methods, systems, and interfaces are contemplated for facilitating sharing of a user's gameplay to the user's social graph”, [0153]; “In one embodiment, portions of the gameplay are displayed by another game console associated with the user other than the user that buffered or captured the gameplay. According to this embodiment, the portions of the gameplay may show a ball being thrown from a first user to a second user, from the point of view of the first user. The portions of gameplay can then be transmitted to the game console of the second user. Thus, the second user can then view the gameplay from the point of view of the first user. The second user can also have portions of gameplay stored showing the ball being thrown by the first user and caught a second 
Regarding claim 2, Miura discloses the game updates further comprise a timestamp that is indicative of a time at which the input from the specific player was received (“FIG. 13 is a graph illustrating various game state variables over time, in accordance with embodiments of the invention. It should be appreciated that in various embodiments, there can be many different kinds of game state variables that will be particular to specific video games. Those shown and described with reference to the illustrated embodiment are provided merely by way of example and not by way of limitation. The game state variables can include values which are defined by the executing video game as well as values which are defined by a user input. In the illustrated embodiment, there are position variables shown indicating the X, Y, and Z positions of an object in a virtual space of a videogame such as a character or a vehicle. Camera angle variables indicate the direction of a virtual camera or virtual view in the videogame. In one embodiment, the camera angle is defined by and azimuth component measured (e.g. along a horizontal plane) 
Regarding claim 3, Miura discloses the specific game is a multiplayer game and wherein the system further comprises a plurality of game platforms associated with a plurality of player 
Regarding claim 4, Miura discloses rendering the video clip comprises retrieving game updates with a timestamp that is prior to the video trigger and recording the game updates sequentially in a video protocol ([0161]).
Regarding claim 6, Miura discloses rendering the video clip comprises  retrieving the game updates associated with timestamps that are each after the video trigger and recording the game updates sequentially based on the timestamps in a video protocol ([0161]).
Regarding claim 7, Miura discloses the video clip is stored in a repository accessible by  the specific player (“FIG. 12 illustrates a system including a cloud gaming system and a social network, in accordance with an embodiment of the invention. A cloud gaming system 1200 provides access to cloud-based your games. The cloud gaming system includes a game library 1202 which contains various game titles that may be played by users. User data 1204 contains various kinds of data which are associated with users accounts, such as the game titles which are owned by a user, and any saved gameplay of the user”, [0139]).
Regarding claim 8, Miura discloses the video clip is transmitted to  a second server that is remote from the game platform (“In one embodiment, the user A opts to share from his gameplay session A to his social graph. User A's session A communicates via the API 1224 to activate the notification module 1226 of the social network 1216 to send an appropriate notification to friends in the social graph of the user A. When a social network user 1230 who is in the social graph of the user A accesses the social network via a device 1228, they may see a message or posting from user A about user A's session. If set up, a user might receive notifications such as an e-mail indicating that user A has shared something on the social network. It should be appreciated that user A may share about various video game related activity, such as achievements in a video game, invitations to play a video game, comments about a video game, 
Regarding claim 9, Miura discloses the interactive interface further comprises a configuration mechanism to designate access to rendered video clips (“FIG. 17 illustrates an interface for sharing gameplay, in accordance with an embodiment of the invention. The interface 1700 as shown includes various selectable icons to facilitate sharing to friends of a user, e.g. members of a social graph of the user. In one embodiment, the interface 1700 can be accessed from a dedicated button on a controller device. When the button is pressed during gameplay, the interface 1700 can be presented to enable the user to share their gameplay”, [0167]).
Regarding claim 10, Miura discloses the configuration mechanism is further configured for selection of one or more of: start time, end time or time span of a requested  video clip (“FIG. 18 illustrates an interface 1800 for selecting a portion of recorded gameplay video for sharing, in accordance with an embodiment of the invention. The interface 1800 includes a preview region 1802, which loops a preview of a currently selected portion of video from the user's gameplay. Screenshots 1804, 1806, 1808, 1810, and 1812 are positioned adjacent to each other in chronological order to define a timeline of screenshots indicating the contents of the gameplay video. The various screenshots, 1804, 1806, 1808, 1810, and 1812 can be image frames extracted at regular intervals from the gameplay video. The screenshot timeline can be scrolled to the right or left to show additional frames preceeding or proceeding those currently displayed. Markers 1814 and 1816 indicate the start and end points for a currently selected video clip (or segment or portion). The currently selected video clip can be repeatedly played back in the preview region 1802, as has been noted. In one embodiment, buttons 1818 and 1820 can be selected to reduce or increase, respectively, the duration of the selected video portion. A preview option 1822 can be selected to trigger playback of a fullscreen preview of the currently selected video clip. A trimming option 1824 can be selected to access additional video trimming features”, [0171] & [0172]).
Claims 11-14 and 16-20 are directed to the method implemented by the device of claims 1-4 and 6-10 respectively and are rejected for the same reasons as claims 1-4 and 6-10 respectively.
Claims 20 and 21 are directed to an article of manufacture containing code that implements the device of claims 1 and 4 respectively are rejected for the same reasons as claims 1-4 and 6-10 respectively.
Response to Arguments
Applicant’s arguments filed on March 1, 2021 have been fully considered but they are not entirely persuasive.
The rejection to claims 1-4, 6-14 and 16-20 based on 35 U.S.C. §112 have been withdrawn based on the current amendments to those claims.
Applicant’s arguments on pages 8-10 with respect to Fukuda are moot in light of the new grounds of rejection detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715